Citation Nr: 1626319	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to exposure to Agent Orange or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tumors of the intestines, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for adrenal gland adenoma, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The November 2008 rating decision denied entitlement to service connection for hypertension and found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a tumor of the intestines.  A notice of disagreement was received in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

The April 2009 rating decision denied entitlement to service connection for adrenal gland carcinoma.  A notice of disagreement was received in April 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

In March 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.

In November 2013, the Board reopened the claim of entitlement to service connection for a tumor of the intestines and remanded all three service connection claims for additional development.  The case has been returned for further appellate review.

In July 2015, the RO reduced the Veteran's rating for his service connected posttraumatic stress disorder from 70 percent to 50 percent.  In July 2005, the Veteran filed a notice of disagreement (NOD) to the rating decision.  An August 2015 letter to the Veteran indicates that the RO received the Veteran's NOD.  As the RO has acknowledged receipt of the NOD and additional action is pending (see August 2015 RO letter to the Veteran), this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Consequently, no action on the part of the Board on this issue is warranted at this time. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran's hypertension did not have its onset during service or within one year of separation from service and is not otherwise related to a disease, injury, or exposure of service origin, or to a service-connected disability.

2.  The evidence shows that the Veteran's intestinal tumors did not have their onset during service or within one year of separation from service and are not otherwise related to a disease, injury, or exposure of service origin.

3. The evidence shows that the Veteran's adrenal gland adenoma did not have its onset during service or within one year of separation from service and is not otherwise related to a disease, injury, or exposure of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in active duty service and may not be presumed to have been incurred or aggravated in service or secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2015).

2.  Tumors of the intestine were not incurred or aggravated in active duty service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Adrenal gland adenoma was not incurred or aggravated in active duty service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2008 advised the appellant of the evidence needed to substantiate his hypertension and intestinal tumor claims.  A March 2009 letter provided this evidence with respect to the adrenal gland growth claim.  An August 2009 letter provided this information with respect to the intestinal tumor and adrenal gland growth claims.  The appropriate letters were sent prior to the initial adjudication of the Veteran's hypertension and intestinal tumor claims in November 2008 and his adrenal gland adenoma claim in April 2009.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The RO arranged for the Veteran to undergo VA examinations in January 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The DRO who conducted the March 2010 RO hearing explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as cardiovascular-renal disease and malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from January 1968 to December 1969 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010.  75 Fed. Reg. 53202 (August 31, 2010).

Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available, in relevant part, for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In the case at hand, the Veteran has claimed that there is a causal relationship between his in-service exposure to Agent Orange and each of his current claimed disabilities.  The Board observes that none of the Veteran's current disabilities (hypertension, an intestinal tumor, and adrenal gland adenoma) is listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, none of the Veteran's claimed disabilities is entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, presumptive service connection based on Agent Orange exposure must be denied, but the Board must determine whether the evidence of record establishes actual, direct causation, to include based on Agent Orange exposure.   

A.  Hypertension

At his March 2010 DRO hearing, the Veteran reported that he was diagnosed with hypertension in the late 1970s.  He testified that he believes this condition developed as a result of the tension he experienced in Vietnam.  He testified that literature that he has read has led him to believe that his hypertension may be related to Agent Orange exposure.

The Veteran's service treatment records reflect that his heart and vascular system were clinically normal at the times of his November 1967 pre-induction and October 1969 separation examinations.  His blood pressure at the pre-induction examination was 138/80, and his blood pressure at the time of his separation examination was 132/80.  He expressly denied any history of, or current, high or low blood pressure on his June 1965 pre-induction, November 1967 pre-induction, and October 1969 separation medical history reports.  He reported on a December 1969 statement of medical condition that there has been no change in his medical condition since his separation examination.  Otherwise, the Veteran's service treatment records reflect that he neither reported nor sought treatment for symptoms associated with hypertension during service.

In terms of post-service onset and etiology, a problem list that appears before an August 2011 VA medical record notes that the Veteran has hypertension that had its onset in 1980.  

The October 2003 Agent Orange examination report notes that the Veteran has a 10-year history of hypertension.  

The Veteran underwent a VA hypertension examination in January 2014.  The resulting examination report notes that the Veteran has a diagnosis of hypertension that had its onset in 1971.  The report notes that the Veteran reported that he was diagnosed with hypertension in around 1971 (with the exact month not being known) by his primary care physician.  The examiner noted that the Veteran was released from service on December 31, 1969, placing the diagnosis within a year and several months after release.  The examiner noted that records of this diagnosis were not available for review.  The examiner did not know whether the Veteran's initial hypertension diagnosis was confirmed by blood pressure readings taken two or more times on at least three different days.  

The examiner opined that the Veteran's hypertension is less likely as not caused by or related to active service.  In support of his opinion, he noted that the Veteran was diagnosed with hypertension by his primary physician in 1971, which is over one year from release from service if the dates are accurate.  He noted that this information was not verified on review of the claims file since documentation attesting to this was not found.  He also noted that essential hypertension has no known or proven etio-pathological connection to Agent Orange exposure.  He also noted that, while stress (PTSD) does cause a transient elevation of blood pressure, it has no relationship whatsoever to the etiology of essential hypertension which is the cause for the sustained blood pressure elevation.  He stated there is no known causal relationship relating stress to the etiology of essential hypertension.  He reiterated that, while stress does cause transient elevation of blood pressure, this is temporary and not sustained.  Sustained blood pressure elevation is the hallmark of essential hypertension and stress has no causal relationship to this condition whatsoever.  He stated that hereditary and genetic factors are the most likely factors involved in the etiopathogenesis of essential hypertension.  He noted that his opinion is supported by the medical texts and the literature.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran's current hypertension is etiologically related to service, or to a service-connected disability or Agent Orange exposure, appears in the January 2014 VA examination report.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided descriptions of the information gained from these sources.  The examiner ultimately found that the Veteran's hypertension is not at least as likely as not related to service, to service-connected PTSD, or to Agent Orange exposure.  In providing the basis for this conclusion, the examiner presented the timeline of the Veteran's hypertension diagnosis in relation to his service, described the nature of essential hypertension and how stress may cause transient blood pressure elevation but does not result in a sustained blood pressure increase, and explained how the available medical literature does not support finding a relationship between Agent Orange exposure and hypertension.  Thus, as stress may have caused transient blood pressure elevations in the Veteran, the examiner did not find any permanent worsening of the underlying disability, which is required for a finding of aggravation.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran himself believes that his hypertension is related to his military service, to include his PTSD and his Agent Orange exposure.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board notes that the Veteran is competent to testify as to having been diagnosed with hypertension in 1971.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board notes that the Veteran's report of hypertension in the early 1970s at his January 2014 VA examination is inconsistent with other statements he has made concerning the onset of his hypertension.  As indicated above, the Veteran reported at his March 2010 DRO hearing that he was first diagnosed with hypertension in the late 1970s, and he reported at an August 2011 VA medial appointment that his hypertension had its onset in 1980.  He reported at his October 2003 Agent Orange examination that he had a 10-year history of hypertension.  The Board notes that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  The Board finds that the Veteran's multiple, consistent reports of hypertension onset in the late 1970s or 1980 to be the most credible.  The Board further notes that the Veteran's assertion of a 1971 hypertension diagnosis at his January 2014 VA examination was made approximately 44 years following his separation from service.  The Board thus considers the Veteran to be an inaccurate historian in reporting that he was diagnosed with hypertension in 1971.  

In short, the Board finds that the probative and competent evidence of record reflects that the Veteran's hypertension is not etiologically related to service, to include as due to Agent Orange exposure or service-connected PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tumor of the Intestines

At his March 2010 DRO hearing, the Veteran testified that he had had some noncancerous growths removed from his intestines and that he was scheduled to return to have another procedure to remove another growth.  He testified that literature that he has read has led him to believe that his claimed intestinal tumor may be related to Agent Orange exposure.

The Veteran's service treatment records reflect that his abdomen, viscera, anus, and rectum were clinically normal at the times of his November 1967 pre-induction and October 1969 separation examinations.  He expressly denied any history of, or current, stomach, liver, or intestinal trouble, or tumor, cyst, growth, or cancer on his June 1965 pre-induction, November 1967 pre-induction, and October 1969 separation medical history reports.  He reported on the December 1969 statement of medical condition that there has been no change in his medical condition since his separation examination.  Otherwise, the Veteran's service treatment records reflect that he neither reported nor sought treatment for symptoms associated with an intestinal tumor during service.

In terms of post-service onset and etiology, an April 2002 private specialist's letter notes that the Veteran has a 2 centimeter mass on his duodenal wall, and that another doctor thought he may have seen a suggestion of this lesion in 1999 on an upper GI series.  An October 2002 private medical record notes that the Veteran recently underwent an esophagogastroduodenoscopy (EGD) for indigestion and was found to have a duodenal mass that was positive for carcinoid.  

An August 2006 private medical record notes that the Veteran was going to be evaluated for a carcinoid tumor on his duodenum.  Subsequent records reflect that he was undergoing treatment for recurrent duodenal carcinoma.  

The Veteran underwent a VA intestinal conditions examination in January 2014.  The result examination report notes diagnoses of carcinoid tumor of the intestines, status post surgeries dated in 2005 and 2007.  It was noted that the Veteran reported he was referred for laparoscopic surgery in 2005.  This condition recurred two years later, and he underwent bowel resection in 2007.  

The examiner opined that the Veteran's carcinoid tumors were less likely as not caused by or related to active service.  He noted that direct service connection was not warranted because the condition was diagnosed 36 years after release from service.  He also noted that there is no reported connection of causal relationship between carcinoid tumors and exposure to Agent Orange.  He stated that this opinion is supported by medical textbooks and literature.  

Again, the Board notes that the only medical opinion on the question of whether the Veteran's tumors of the intestines are etiologically related to service or to Agent Orange exposure, appears in the January 2014 VA examination report.  As noted above, the author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  He reviewed the claims file, interviewed and examined the Veteran, and described the information gained from these sources.  His etiology opinion contains a rationale that cites to the facts of the Veteran's case and references pertinent medical literature.  For these reasons, the Board finds that the January 2014 examination report is probative to the Veteran's claim.

As with the hypertension claim discussed above, the only contrary opinion on the intestinal tumor claim comes from the Veteran himself.  As noted above, a layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question, however, of whether the Veteran's intestinal tumors are related to Agent Orange exposure or to service that ended more than 30 years earlier is too complex to be established by lay testimony alone.  There is no competent medical evidence of record to support the Veteran's assertions on this claim.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's intestinal tumors are etiologically related to service or to Agent Orange exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for tumors of the intestines must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Adrenal Gland Adenoma

At his March 2010 DRO hearing, the Veteran reported that he was found to have a growth on his adrenal gland.  He testified that literature that he has read has led him to believe that the growth on his adrenal gland may be related to Agent Orange exposure.  On his July 2009 substantive appeal, the Veteran stated his belief that the adrenal gland mass had been growing slowly for many years and was related to Agent Orange exposure.  

The Veteran's service treatment records reflect that his endocrine system was clinically normal at the times of his June 1965 pre-induction, November 1967 pre-induction, and October 1969 separation examinations.  He expressly denied any history of, or current, symptoms or disabilities that have been identified as suggestive of adrenal gland abnormality on his June 1965 pre-induction, November 1967 pre-induction, and October 1969 separation medical history reports.  He reported on the December 1969 statement of medical condition that there has been no change in his medical condition since his separation examination.  Otherwise, the Veteran's service treatment records reflect that he neither reported nor sought treatment for symptoms associated with an adrenal gland abnormality during service.

In terms of post-service onset and etiology, a May 2006 private endocrinologist's record notes that the Veteran was referred to set up treatment after a mass was found on his adrenal gland that looked like adrenal adenoma.  

A July 2013 private medical record notes that the Veteran was presenting for recheck of an adrenal mass.  It was noted that the onset of the adrenal mass had been sudden and has been occurring in a persistent pattern for nine years.  It was noted that the mass was first recognized in 2004.

The January 2014 VA endocrine diseases examination report notes that the Veteran was diagnosed with a benign neoplasm of the endocrine system in 2006.  It was noted that the Veteran reported he was diagnosed with an adrenal adenoma by his primary physician in around 2006.  He noted that the claims file did not show any documentation relevant to this diagnosis but that benign adrenal adenoma was listed on the problem list.  The Veteran reported that he was told by his endocrinologist that the lesion is benign and he is currently in watchful waiting.  He reported that he last saw his physician in August 2013 and was told that his condition was stable, as the tumor has not grown in size.  

The examiner opined that the Veteran's adrenal adenoma was less likely as not caused by or related to active service.  To support this opinion, he noted that the Veteran's condition was diagnosed around 37 years following his release from service.  He also noted that adrenal adenoma is a benign tumor of the adrenal gland and there is no reported connection or causal relationship between adrenal adenoma and exposure to Agent Orange.  He noted that this opinion is supported by the medical textbooks and literature.  

As with the prior two claims, the only medical opinion on the question of whether the Veteran's adrenal gland adenoma is etiologically related to service or to Agent Orange exposure appears in the January 2014 VA examination report.  As noted above, the author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  He reviewed the claims file, interviewed and examined the Veteran, and described the information gained from these sources.  His etiology opinion contains a rationale that cites to the facts of the Veteran's case and references pertinent medical literature.  For these reasons, the Board finds that the January 2014 examination report is probative to the Veteran's claim.

Again, the only contrary opinion on the adrenal gland adenoma claim comes from the Veteran himself.  As noted above, a layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question, however, of whether the Veteran's adrenal gland adenoma is related to Agent Orange exposure or to service that ended more than 30 years earlier is too complex to be established by lay testimony alone.  There is no competent medical evidence of record to support the Veteran's assertions on this claim.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's adrenal gland adenoma is etiologically related to service or to Agent Orange exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for adrenal gland adenoma must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, including as due to exposure to Agent Orange or as secondary to service-connected PTSD, is denied.

Entitlement to service connection for tumors of the intestines, including as due to exposure to Agent Orange, is denied.

Entitlement to service connection for adrenal gland adenoma, including as due to exposure to Agent Orange, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


